Citation Nr: 1225218	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to June 2003.  He died in June 2005.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2011 the Board sought and obtained a Veterans Health Administration (VHA) advisory medical opinion in this issue.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was cardiac arrhythmia; myocardial fibrosis is listed as the underlying cause.

2.  The Veteran had not established service connection for any disability.  

3.  The primary and underlying causes of the Veteran's death, cardiac arrhythmia and myocardial fibrosis, were not manifested in service or in the first year following his discharge from active duty and are not shown to have been related to his service.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The November 2006 VCAA notice letter (issued prior to the rating decision on appeal) was not fully compliant with the Court's directives in Hupp; it did not include an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability.  Because the Veteran had not established service-connection for any disability (and did not have a service connection claim pending when he died), the appellant is not prejudiced by the Hupp notice defect noted. .  The letter explained the evidence VA was responsible for providing and the evidence the appellant was responsible for providing, and adequately discussed how to substantiate a claim of service connection for the cause of the Veteran's death based on a condition not yet service-connected.  

The Veteran's service treatment records (STRs), a private treatment (emergency care) record, and his death certificate are associated with the claims file.  In 2011 VA secured a VHA medical advisory opinion in this matter; the appellant was provided a copy and opportunity to respond.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's death certificate shows that an autopsy was conducted, and that the immediate cause of his death was cardiac arrhythmia due to myocardial fibrosis (the underlying cause).  The Veteran had not established service-connection for any disability (and did not have a pending claim for service connection when he died).  

The Veteran's STR's are silent for cardiovascular complaints, treatment or diagnosis.  An October 1997 STR notes that the Veteran presented for an evaluation of pseudofolliculitis (PFB); it was noted that the PFB was an ongoing problem since 1993.  "CAD since (93)" was noted immediately following.  [The Board notes that it has been posited that such notation indicates that the Veteran had coronary artery disease diagnosed in 1993, and observes that such is highly unlikely.  More likely, since the Veteran entered on active duty in April 1993, the acronym CAD stands for commenced active duty.  It is implausible that the Veteran would have been found to have coronary artery disease on entering on active duty, and accepted for extended active duty, especially without profile.  Notably, no cardiac abnormality was noted on service entrance examination or on separation examination (when the heart was normal on clinical evaluation).]  The assessment was moderate PFB.  The STR's show that in September 2001 the Veteran was found to have varicose veins and underwent a vein stripping procedure (right lesser saphenous vein stripping and stab phlebotomy of varicose veins).  Notably, an April 1998 electrocardiogram (ECG) was interpreted as borderline, while a May 2003 (on separation) ECG was interpreted as abnormal (inferior infract, age undetermined).  A handwritten notation on a subsequent interpretation of the latter ECG report notes that there was a poor lead placement; the notation inferior infarct, age undetermined is crossed off; and there is a handwritten notation "nl".  

Postservice treatment records show that in June 2004 (one year and 2 days following his separation from active military service) the Veteran "passed out"; was seen in an emergency room for a syncopal event; and was opined to have incomplete right bundle branch block.  

At the August 2011 Travel Board hearing, the appellant testified that the Veteran had vein removal because they were painful and were constricting.  She stated that she noticed that the Veteran had shortness of breath.  She also indicated that he had a fainting spell on active duty.

In October 2011 the Board sought a VHA medical expert advisory opinion in this matter.  The consulting expert was asked to review the record and opine on the likelihood that the Veteran's death was caused by a disease that was incurred or aggravated in service or that such disease contributed to cause his death (and specifically whether the record shows that a heart/cardiovascular disease was manifested in service or in the first year following the Veteran's discharge from active duty).  The expert was asked to discuss the significance of the ECG interpretations in service, the vein stripping procedure therein, the notation "CAD" on a pseudofolliculitis treatment record, and the Veteran's emergency room visit for a syncopal event and reference to an incomplete right bundle branch block, one year and two days after his separation from service.  

The consulting VHA expert (a cardiologist) determined that there was no clinical evidence to support that the Veteran's sudden cardiac death was related to service.  The cardiologist explained that the postservice ECG (when the Veteran was evaluated for syncopal episode) was non-diagnostic for ischemic heart disease and the Veteran did not have ECG criteria suggestive of Brugada syndrome.  He further noted that the Veteran's autopsy did not reveal a pulmonary embolus, and that the absence of such indicated that the Veteran's vein stripping procedure in service had had no correlation to his sudden cardiac death, or cause of death.  He also explained that the CAD notation on the PFB treatment report was an erroneous diagnostic assessment probably based on incorrect computer interpretation of an inferior infarct age undetermined on a service ECG (and that the Veteran did not have ECG criteria for an inferior infarction).  [The expert apparently did not consider that the acronym CAD may not have been a medical abbreviation].  Finally, the expert noted that the Veteran's autopsy did not find either coronary artery disease or a myocardial infarction.  

The Board finds the VHA expert's opinion to be very probative evidence in the matter of a nexus between the Veteran's cause of death and his service/medical findings therein.  The examiner expressed familiarity with the factual evidence and addressed the significance of all pertinent data, explaining the rationale why the data supported the conclusions reached and contraindicated findings to the contrary.  Because there is no competent (medical opinion) evidence to the contrary, the Board finds the opinion persuasive.  

In her testimony at the hearing the appellant argued that the Veteran's vein stripping in service and shortness of breath and fainting spells indicate he had heart disease in service, which ultimately led to his death.  Whether or not symptoms, or events in service reflect the presence then of an underlying cardiovascular disability that ultimately caused the Veteran's death is a complex medical question beyond the capability of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The appellant is a layperson, and lacks the requisite medical expertise.  Furthermore, she has not submitted any medical opinion or cited to any medical literature that support her theory.  Consequently, her opinion is not competent evidence in the matter of a causal relationship between the Veteran's cause of death and his service/complaints or findings noted therein.   

What the record shows is that the Veteran died due to sudden cardiac arrest with underlying cardiac fibrosis due to undetermined etiology.  The preponderance of the evidence is against a finding that either the immediate or the underlying cause of death was related to his service/incurred or aggravated therein.  As  the Veteran had not established service-connection for any disability, there is no basis for considering whether a service-connected disability contributed to his death.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


